Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Pre-Appeal Conference Request filed 10/28/2020. Claims 1-11 are currently pending in this application. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Response to Arguments
Applicant’s arguments, see Pre-Appeal Conference Request, filed 10/28/2020, with respect to 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive.  The rejections of claims 1-11 have been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 8, Examiner deems a method for setting a user-specific value of a system parameter of a vehicle system comprising the acts of: determining a user profile of a user, comprising user-specific values of one or more user parameters, each user parameter describing one or more characteristics of a user without direct reference to the system parameter; providing a mapping function which maps different values of the one or more user parameters to different values of the system parameter, such that each mapped system parameter value is determinable solely from mapped user parameter values; determining the user-specific value of the system parameter for the user, on the basis of the user profile of the user and on the basis of the mapping function; and setting the system parameter of the vehicle system to the determined user-specific value of the system parameter, to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no such that each mapped system parameter value is determinable solely from mapped user parameter values. While various schemes of user profiles for vehicle customization are provided in the art, none teach or suggest such a decoupled approach that relies on a separate mapping function for determining system parameter values, particularly such that each mapped system parameter value is determinable solely from mapped user parameter values. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669